DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 21 April 2021, where:
Replacement Drawing Sheets have been filed;
The Specification has been amended;
Claims 1, 6, and 8 have been amended;
Claims 5 and 11-12 have been cancelled;
Claim 13 added;
Claims 1-4, 6-10 and 13 pending in this Office Action.
Allowable Subject Matter
Claims 1-4, 6-10 and 13 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: in re claim 1 where the binding plate includes a surface for receiving the boot plate and an electromagnet to receive electrical power and provide a magnetic force to attract the boot plate to the surface of the binding plate, where the binding plate includes a toe plate and heel plates that include electromagnets to receive electrical power and provide a negating magnetic force in response thereto to release the boot plate from the surface of the binding plate; in re claim 8 where a binding plate includes a surface to receive the boot plate and an electromagnet to receive electrical power and provide a negating magnetic force to release the boot plate from the surface of the binding plate and the surface of the binding plate includes a raised portion and the boot plate includes an indentation to receive in re claim 13, where a binding plate includes a surface to receive the boot plate and an electromagnet to receive electrical power and provide a negating magnetic force to release the boot plate from the surface of the binding plate and the surface of the binding plate includes a plurality of raised portion and the boot plate includes a plurality of indentations to receive the raised portions; in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618